Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted request for prioritized examination (Track I) on January 21, 2022. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 6, 2022. Claims 70, 74-82 and  86-99 are currently pending. Claims 71-73 and 83-85 have been canceled and claims  70, 80, 82, 92 have been amended by Applicants’ amendment filed on 7/6/2022. No claims were newly added. 
In response to the restriction requirement of January 27, 2022, Applicants’ election with  traverse of Group III, claim(s) 80 and 92, in part, directed to a nucleic acid of SEQ ID NO: 35 encoding a chimeric autoantibody receptor of SEQ ID NO: 36 and variants thereof is was previously acknowledged. Claims 70-79, 81-91 and  93 link inventions I-III. Claims 70-93 read on the elected invention. 
Additionally, Applicants’ election with traverse of the following species was previously acknowledge: the nucleotide of SEQ ID NO: 58 encoding the amino acid sequence of SEQ ID NO: 59, as the PLA2R autoantigen extracellular domain species.
Claims 94-99 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions and species, there being no allowable generic or linking claim. The restriction requirement was previously made final. 
It is noted that when a final requirement for restriction is made by the examiner, applicant may file a petition under 37 CFR 1.144 for review of the restriction requirement. The propriety of a requirement to restrict, if traversed, is reviewable by petition under 37 CFR 1.144 . In re Hengehold, 440 F.2d 1395, 169 USPQ 473 (CCPA 1971).
	 
Therefore, claims 70, 74-82 and 86-93 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on December 6, 2021 is a CON of U.S. Application 17/051,248, filed on October 28, 2020 which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2019/030459, filed May 2, 2019. This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/665,863, filing date 5/2/2018 and not 5/12/2018 . The examiner appreciates the correction. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement including the publication CN107663235A is being considered by the examiner.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 70 and 82 to recite “comprising the amino acid sequence of SEO ID NO: 59, the rejection of claims 70-93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 


                                   Claim Rejections - 35 USC § 103  	In view of Applicants’ amendment of claims 70 and 82 to recite “comprising the amino acid sequence of SEO ID NO: 59, the rejection of claims 70-72, 74, 76, 78, 81-84, 86, 88, 90 and 93 under 35 U.S.C. 103(a) as being unpatentable over Payne et al.,  (WO  2015/168613. Citations are from the National Stage U.S. Pub. 2017/0051035.  The National Stage is deemed an English language translation of the PCT)  in view of CN 107663235A (publication date February 6, 2018; of record IDS filed on 16/06/2021; hereinafter "Vazyme"; an English  machine translation of the Chinese publication CN 107663235A is provided) as evidenced by the  Incoming Written Opinion for Appl. 17/051248, dated September 16, 2019; pp. 1-7) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 


Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting
The provisional rejection of claims 70-93 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-69 of copending Application No. 17/051,248 as per claims filed on 10/28/2020 is maintained.  Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.


New Grounds of Rejection necessitated by Applicants’ amendment 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 70, 74-82 and  86-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A polynucleotide encoding a chimeric autoantibody receptor A (CAAR) (claim 70) and a chimeric autoantibody receptor (CAAR) (claim 82), comprising 
(i) an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid of SEQ ID NO:59, 
(ii) a transmembrane domain comprising a CD8 alpha chain transmembrane domain comprising the amino acid sequence of SEO ID NO: 19, 
(iii) an intracellular domain of a costimulatory molecule comprising a 4-1 BB
intracellular domain comprising the amino acid sequence of SEQ ID NO: 21; and
(iv) a signaling domain comprising a CD3 zeta signaling domain comprising the amino acid sequence of SEO ID NO: 45 or SEQ ID NO:23 , 
with the contemplated function of  treating an autoantibody-mediated kidney disease in a subject in need thereof (claim 96) and reducing glomerulus damage in a subject at risk of or suffering from an autoantibody-mediated kidney disease (claim 98), 

does not reasonably provide enablement for :
 1)  a genus of undefined CARs comprising an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid sequence of SEQ ID NO: 59 wherein the whole structure and order of the modularly components of  CAR is not defined. This is a new rejection necessitated by amendment of the claims in the response filed 7/6/2022. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The Specification has not shown a correlation between the claimed CAR 
comprising an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid sequence of SEQ ID NO: 59 for the treatment of treating an autoantibody-mediated kidney disease, wherein the CAR the structure is undefined as claimed. That is, the Specification have not shown a correlation between the structure (what domains of CARs are sufficient) and the function (binding being retained) to treat an autoantibody-mediated kidney disease.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  

	Claims 70, 74-82 and  86-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the response filed 7/6/2022.

	While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below
The claims are broadly but reasonably interpreted as comprising a genus of undefined engineered modified cells comprising a polypeptide encoding a CAAR or a CAAR polypeptide  comprising an extracellular domain comprising  the  amino acid sequence of SEO ID NO: 59 and different combinations of transmembrane domains (e.g,  CD8 alpha domain and others),  intracellular domains of costimulatory molecules (e.g, 4-1BB and others) and signaling domains (CD3 zeta and others) able to treat an autoantibody-mediated kidney disease in a subject in need thereof (claim 96), wherein the CAAR s and host cells comprising said CAARs are undefined by their structure. The instant claim set is lacking a structure/function correlation for the genus of CAARs comprising an extracellular domain comprising the amino acid sequence of SEO ID NO: 59 and combinations of transmembrane domains, co-stimulatory regions and cytoplasmic signaling domains so as to treat an autoantibody-mediated kidney disease. The combination of species of CAARs disclosed in the Specification fails to show possession of the breadth of the genus to treat an autoantibody-mediated kidney disease.
The specification teaches in Examples 1 and 2 the generation of 10 PLAR2 extracellular domains as illustrated in FIGS. 2A-2G comprised in CAR constructs. All constructs comprised CD8 alpha TM identified by a SEQ ID NO., CD3zeta identified by a SEQ ID NO., and 4-1BB identified by a SEQ ID NO., wherein the extracellular domain with combinations of CysR, Fibronectin type II domain (FNII), and CTLD 1,2,3 and 7 (FIGS. 2A-2G).

    PNG
    media_image1.png
    489
    605
    media_image1.png
    Greyscale

In particular, the construct identified as C17 (figure 2G) consists of the CysR, CTLD1, and CTLD7 extracellular domains (e.g, aa 22-438), followed by a GS linker comprises the CD8 transmembrane domain  of SEQ ID NO19, CD3zeta of SEQ ID NO: 23 or SEQ ID NO: 45, and 4-1BB of SEQ ID NO:21 (paragraphs [0038], [0268]). The PLA2R-CAAR construct C17 comprises the nucleotide sequence of SEQ ID NO:35 of 1893 nucleotides in length encoding the amino acid sequence of SEQ ID NO:36 of 630 amino acids in length. 

    PNG
    media_image2.png
    551
    629
    media_image2.png
    Greyscale

Other PLA2R-CAAR constructs comprise a transmembrane domain comprising a CD8 alpha chain transmembrane domain, an intracellular domain of a costimulatory molecule comprising a 4-1BB intracellular domain; and a signaling domain comprising a CD3 zeta signaling domain identified by specific SEQ ID NOS. Furthermore, the extracellular binding domains of these constructs are not the amino acid of SEQ ID NO:59. 
For example, construct C comprises: 
(i) an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid of SEQ ID NO:49, 
(ii) a transmembrane domain comprising a CD8 alpha chain transmembrane domain comprising the amino acid sequence of SEO ID NO: 19, 
(iii) an intracellular domain of a costimulatory molecule comprising a 4-1 BB
intracellular domain comprising the amino acid sequence of SEQ ID NO: 21; and
(iv) a signaling domain comprising a CD3 zeta signaling domain comprising the amino acid sequence of SEO ID NO: 45, 


    PNG
    media_image3.png
    433
    596
    media_image3.png
    Greyscale

Addtionally,  construct CF1 comprises: 
(i) an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid of SEQ ID NO:50, 
(ii) a transmembrane domain comprising a CD8 alpha chain transmembrane domain comprising the amino acid sequence of SEO ID NO: 64, 
(iii) an intracellular domain of a costimulatory molecule comprising a 4-1 BB
intracellular domain comprising the amino acid sequence of SEQ ID NO: 20; and
(iv) a signaling domain comprising a CD3 zeta signaling domain comprising the amino acid sequence of SEO ID NO: 66, 

    PNG
    media_image4.png
    586
    600
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    333
    552
    media_image5.png
    Greyscale
The various PLA2R CAAR constructs were transduced into Jurkat cells and primary human T cells for surface expression of the CAAR constructs. PLA2R CAAR T cells were exposed to either plate-bound MN patient IgG or control human IgG for 24 h for production of IFN-γ. “MN patient IgG stimulated markedly higher IFN-g production compared to the control human IgG, reflecting primary human CAAR T cell activation after target engagement (FIG. 9).” [with MN antibodies]   (paragraph [0272]).
The Specification defines a “Chimeric autoantibody receptor” or “CAAR” as an engineered receptor that is expressed on cell, e.g., a T cell or any other effector cell type, e.g., an effector cell type capable of cell-mediated cytotoxicity, wherein the CAAR optionally also includes a transmembrane domain, an intracellular domain and/or a signaling domain.(paragraphs [0062] [0111] of the published application) and defines an “intracellular signaling domain” as any full-length or truncated portion of the intracellular domain sufficient to transduce the effector function signal (paragraph [0077]). 
However, the Specification is silent about other constructs comprising an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid sequence of SEQ ID NO: 59 and combinations transmembrane domains comprising a CD8 alpha chain transmembrane domain, intracellular domain of a costimulatory molecule comprising a 4-1BB and signaling domains comprising a CD3zeta signaling domain identified by any other SEQ ID NOS for said domains. The specification does not teach regions or domains of the 10 PLAR2 constructs  that are essential for in vitro activities (e.g., inducing interferon-γ or IFN-γ release) against autoreactive B cells that produce the serum anti-PLA2R autoantibody leading to membranous nephropathy (MN). The specification does not teach how swapping sequences of the 10 PLAR2 constructs affect IFN-γ secretion from PLA2R CAAR-transduced primary human T cells when stimulated with MN patient IgG. 
There is not structure/function relationship taught at all for a polynucleotide encoding a chimeric autoantibody receptor A (CAAR) (claim 70) and a chimeric autoantibody receptor (CAAR) (claim 82), comprising 
(i) an extracellular domain comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid of SEQ ID NO:59, 
(ii) a transmembrane domain comprising a CD8 alpha chain transmembrane domain comprising the amino acid sequence of SEO ID NO: 19, 
(iii) an intracellular domain of a costimulatory molecule comprising a 4-1 BB
intracellular domain comprising the amino acid sequence of SEQ ID NO: 21; and
(iv) a signaling domain comprising a CD3 zeta signaling domain comprising the amino acid sequence of SEO ID NO: 45 or SEQ ID NO:23.
  The breadth of the claimed T cell CAR is so broad as to cover 1st, 2nd and 3rd generation CART cells comprising a genus of transmembrane domains, costimulatory domains and signaling domains such as depicted, for example, in the schema taken from Dotti et al., (Immunol Rev. 2014 January; pp. 1-35), as follows: 

    PNG
    media_image6.png
    172
    362
    media_image6.png
    Greyscale
Dotti et al., teaches that the behavior of the CAR function is affected not only by the ectodomains for CARs, and the affinity of the scFv, but also by the ectodomain, hinge, transmembrane domain and endodomains of CARs. For example, in relation to the structure of the hinge, Dotti et al., discloses that it can profoundly affect CAR-T-cell function by producing differences in the length and flexibility of the resulting CAR (page 3; 4th paragraph). Dotti refers to the teaching of Guest et al., who compared “the influence of adding a CH2CH3 hinge derived from IgG1 to hingeless CARs specific for carcinoembryonic antigen (CEA), neural small adhesion molecule (NCAM), 5T4, or CD19. While 5T4- and CD19-specific CAR-T cells with a CH2CH3 hinge had enhanced effector function, CEA- and NCAM specific CAR-T cells had optimal activity without a hinge”. Thus, and because of the breadth and scope of all possible CART cells is encompassed by the instant claims, the ordinary artisan would be required to practice unduly burdensome amounts of experimentation to obtain a reasonable number of operative embodiments that CAAR comprising PLA2R epitopes of SEQ ID NO: 59 and combinations of combinations of transmembrane domains, co-stimulatory regions and cytoplasmic signaling domains, wherein the genetically engineered T cells effectively target a B-cell secreting PLAR2 autoantibodies. 
Thus, while applicant has described 10  species of CAARs comprising PLA2R epitopes effective to target plasma B-cell secreting PLAR2 autoantibodies, in the instant genus of the polynucleotides and polypeptides comprising a phospholipase A2 receptor (PLA2R) autoantigen comprising the amino acid sequence of SEQ ID NO: 59 and combinations of transmembrane domains, intracellular domain of a costimulatory molecule and signaling domains, the genus is very large. The described species therefore cannot be considered representative of the genera of antibodies encompassed or recited in the claims. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Therefore, for the claimed CAAR construct genus, the entire genus cannot be sufficiently represented by any amount of species. The technology is too unpredictable to predict all structures covered by said genus of CAAR construct constructs. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the genera of CAAR construct domains (e.g, transmembrane domains, intracellular domains and signaling domains) as broadly claimed. Given the lack of shared structural properties that provide the claimed CAAR constructs, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genera claimed.
Conclusion

Claims 70, 74-82 and 86-93 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633